Citation Nr: 0200633	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  00-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher level of special monthly compensation 
based on the loss of use of one or both feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision.  In March 2001, 
the Board issued a decision in which we granted the veteran's 
claim of entitlement to service connection for glaucoma and 
subluxation of the lenses of both eyes, and remanded his 
claim for a higher rate of special monthly compensation based 
on loss of use of one foot or both feet to the RO for further 
evidentiary development.

As to the remanded issue, in July 2001, the RO issued a 
supplemental statement of the case (SSOC) which continued the 
denial of a higher rate of special monthly compensation.  The 
July 2001 SSOC constituted both the decisional document and 
the notice to the veteran with regard to the pending issue 
which is now before the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The veteran is currently service-connected for residuals 
of third degree burns with loss of use of both hands, 
evaluated as 100 percent disabling; with 48 percent of the 
entire surface below his waist burned, right leg burn scars 
and left leg burn scars, each evaluated as 40 percent 
disabling; disfiguring scars of the face, neck, and ears, 
evaluated as 30 percent disabling; and residuals of aphakic 
glaucoma and bilateral dislocated crystalline lenses, 
evaluated as 30 percent disabling.

2.  In addition to the schedular ratings, the veteran has 
been awarded entitlement to a special home adaptation grant, 
on the basis of his service-connected anatomical loss or loss 
of use of both hands; entitlement to automobile and adaptive 
equipment; special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(m) and 38 C.F.R. § 3.350(c) on account of 
loss of use of both hands; and SMC under 38 U.S.C.A. 
§ 1114(p) and 38 C.F.R. § 3.350(f)(3), at the rate 
intermediate between subsections (m) and (n), on account of 
loss of use of both hands with additional disabilities, as 
noted above, independently ratable at 50 percent or more.

3.  As a result of service-connected disabilities, the 
veteran has loss of use of his upper extremities.

4.  There is an approximate balance of positive and negative 
evidence as to whether the veteran has loss of use of one or 
both feet due to service-connected disability.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the criteria for entitlement to a higher level 
of special monthly compensation based on loss of use of one 
or both feet are met.  38 U.S.C.A. § 1114, 5107 (West 1991 & 
Supp. 2001); Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 3.350, 4.63 (2001); 66 Fed. Reg. 
45,630-632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-Veterans Claims Assistance Act

Before addressing the veteran's claim for a higher level of 
special monthly compensation based on loss of use of one or 
both feet, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Public Law No. 106-175 (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 2001)), which 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of a 
detailed statement of the case (SOC), and supplemental 
statements of the case, issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We, therefore, believe 
that appropriate notice has been given in this matter.  The 
Board notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and the SOC and SSOCs issued by the RO clarified what 
evidence would be required to establish a level of SMC.  The 
veteran responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993), infra; VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992)).  Further, in a March 2001 letter to the 
veteran, the RO indicated that his case had been reviewed 
pursuant to the VCAA, and a copy of that letter was sent to 
the veteran's representative. 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (now codified at 38 U.S.C. 
5103A(d)).  The June 2001 fee-based examination afforded to 
the veteran by VA, and described in detail below, fulfills 
this requirement.  The Board is satisfied that all relevant 
facts have been properly and sufficiently developed, and that 
the veteran will not be prejudiced by proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claim of whether a higher level of SMC based on 
the loss of use of one or both feet is warranted.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim during its entire pendency 
pursuant to the VCAA, the Board has considered the 
applicability of Bernard v. Brown, supra.  In Bernard, the 
Court held that, before the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.  
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background

The record reflects that, as a result of injuries sustained 
in the accidental explosion of a gasoline stove in February 
1944, the veteran is currently service-connected for 
residuals of third degree burns: with loss of use of both 
hands, evaluated as 100 percent disabling; with 48 percent of 
the entire surface below his waist burned, right leg burn 
scars and left leg burn scars, each evaluated as 40 percent 
disabling; disfiguring scars of the face, neck, and ears, 
evaluated as 30 percent disabling; and residuals of aphakic 
glaucoma and bilateral dislocated crystalline lenses, 
evaluated as 30 percent disabling.

The Board notes that the leg scarring had been previously 
rated at 40 percent for the bilateral disability, rated 
together.  However, in a decision of September 1990, the 
Board, citing the regulation as to resolving reasonable doubt 
in favor of the veteran, determined that a 40 percent 
evaluation should be assigned for each of the lower 
extremities.

In addition, the veteran has been awarded entitlement to a 
special home adaptation grant, on the basis of his service-
connected anatomical loss or loss of use of both hands; and 
entitlement to automobile and adaptive equipment, pursuant to 
38 U.S.C. §§ 101(b) and 3901 (West 1991).  He also has an 
award of special monthly compensation under 38 U.S.C.A. 
§ 1114(m) and 38 C.F.R. § 3.350(c) on account of loss of use 
of both hands; and SMC under 38 U.S.C.A. § 1114(p) and 
38 C.F.R. § 3.350(f)(3), at the rate intermediate between 
subsections (m) and (n), on account of loss of use of both 
hands with additional disabilities, as noted above, 
independently ratable at 50 percent or more.

A May 1991 VA medical record indicates that the veteran was 
issued two Canadian crutches and was independent.  The record 
notes that his stair climbing ability was minimal at home.

Recent medical evidence consists of VA outpatient records, 
dated from April 1996 to February 2001.  According to an 
April 1996 record, X-rays showed marked degenerative joint 
disease of both knees with loss of joint space and the 
veteran "could hardly walk because of knee pain."  Multiple 
skin splits were also observed.  A July 1997 record reflects 
the veteran's complaints of worsening knee and foot swelling.  
Examination showed that his knees were swollen and there was 
crepitation.  His feet were swollen, with no fungus.  The 
veteran's knees were very painful with walking and especially 
with shifting weight.  Range of knee motion was from 0 to 90 
degrees.  The assessment was severe degenerative joint 
disease in both knees and multiple severe burn scars.  The VA 
physician stated that surgery for the veteran's knees "has 
been recommended but [the veteran] is reluctant to have 
surgery due to his age and possible complications [and] even 
failure of a satisfactory surgical result.  I feel that I 
have to agree with him on this."  Further, in January 1998, 
a VA examiner noted painful, deformed knees. 

The veteran underwent VA examinations in January 1998.  
According to the scar (dermatology) examination report, the 
veteran had severe burns of both lower extremities from his 
hips to toes that were grafted.  He had good repair and there 
was no evidence of burn complication.  The grafts were fairly 
supple, with no evidence of breakdown.

According to the January 1998 VA orthopedic examination 
report, the veteran complained of "unbearable" knee pain.  
He used bilateral Canadian-type crutches with which he was 
able to walk short distances.  Range of motion of the knees 
was normal, passively.  However, the veteran was just barely 
able to do about one fourth of a squat and come back holding 
on.  The diagnosis was arthralgia of both knees, and X-rays 
showed evidence of degenerative joint disease. 

Also in January 1998, the veteran underwent a VA vascular 
examination (for arteries and veins).  He reported lack of 
circulation to his feet and ankles secondary to his burns in 
service.  Objective findings revealed that the veteran had 
stooped posture and used a cane to get around.  His nutrition 
was fair.  Both lower extremities were warm, with adequate 
pulses to the extremities.  There was no evidence of 
superficial phlebitis, ulceration, or tissue loss due to 
circulatory problems.  There was no edema of the veteran's 
legs, nor was there eczema or tenderness.  There were 
varicose veins bilaterally between the knee and ankle that 
were approximately 5 mm. in diameter and did not show 
evidence of deep thrombosis or blockage.  The veteran used 
canes to walk and could "scarcely stand".  He was able to 
slowly walk modest distances using the canes.  The diagnoses 
included mild, asymptomatic varicose veins in the lower 
extremities, no evidence of arterial insufficiency in either 
lower extremity and there was scarring of both lower 
extremities due to extensive skin grafting.

A July 1998 VA medical record demonstrates that the veteran 
complained of left foot swelling, and degenerative joint 
disease of the knees was noted.  The clinical assessment at 
that time was chronic venous insufficiency, chronic knee 
arthralgia, and night pain.


A June 1999 private medical record indicates that the veteran 
was hospitalized and treated for increased left leg and foot 
swelling.  His lower left extremity gradually improved while 
in the hospital.  However, according to the record, with 
extensive scarring of the lower extremity, there was also 
concern about possible lymphatic interference that delayed 
his recovery.  There was still trace swelling at discharge.  
Final diagnoses included cellulitis of the left lower 
extremity, especially including the left foot.

Severe degenerative joint disease of the knees was noted in a 
July 1999 VA record, and a severe foot deformity was reported 
in April 2000.  Prosthetics (molded shoes) were issued in 
2000; and, in January 2001, left leg swelling was noted.  The 
more recently dated VA records also describe treatment for 
skin breakdown of skin grafts and rashes and, in February 
2001, the veteran reported infected skin grafts.   

A March 2001 private podiatric examination record reflects 
the veteran's report of crooked toes, circulation problems in 
his feet, bilateral ankle pain, and "numbness" in his feet.  
The veteran's past medical history included circulation 
problems, burn scars, and degenerative joint disease that was 
"inoperable due to burn scars".  The veteran indicated he 
could not tolerate the numbness and swelling and could not 
tolerate wearing support hose due to his leg burns.  
Examination revealed that the veteran had severely contracted 
hammertoes secondary to leg burns that had caused 
contractures.  There was edema with pain in his ankle joints 
and there were "abundant" varicose veins.  The examiner 
reported weak muscle strength and range of motion of the left 
extremity, and advised the veteran to decrease weight bearing 
to eliminate ankle edema and take pressure off his severely 
contracted hammertoes.  It was noted that the veteran had a 
"severe situation" and his leg burn wounds "inhibit[ed] 
aggressive treatment".  The final diagnoses indicated pain 
in the limbs secondary to edema, and severe contracted rigid 
hammertoes. 

Pursuant to the Board's March 2001 remand, in June 2001, VA 
afforded the veteran a fee-based examination performed by 
D.M., M.D.  According to the examination report, the veteran, 
then 79 years old, gave a history of sustaining third degree 
burns from a gasoline explosion in service.  He described 
ongoing deterioration of his legs and feet from third-degree 
burns, with many episodes of cellulitis that required 
hospitalization, and numerous blood clots that resulted in 
loss or deteriorating use of both legs.  For the past fifteen 
years, there had been major deterioration of the knee joints, 
with excruciating pain that required use of Canadian 
crutches.  The veteran's left foot was swollen and 
discolored, with frequent cellulitis.  His right foot was 
also swollen.  The veteran said that he was in "constant 
pain" and that the skin on his left ankle stayed inflamed 
and did not heal properly.  It was noted that VA doctors had 
opined that surgery could not be performed on the veteran's 
knees, legs, and feet, due to a risk of embolus.  The veteran 
reported deterioration in the use of both legs, with ongoing 
problems.  

On examination, there was extensive severe post third degree 
burn scarring on the lower extremities and hip downward, with 
extensive contractures of skin.  The scars covered the full 
surface of the lower extremities to the toes.  The veteran 
had underlying tissue loss, "color is varied from mottled 
reddish, hemosiderin disposition, and coloration to cyanotic 
changes to white scarring."  There was no evidence of 
arterial insufficiency in either lower extremity.  He had 
bilateral varicose veins of mild to moderate severity and 
there were no active ulcerations or gangrenous changes 
present.  The veteran had edema in both feet, with ankles 
turned downward, the left more than the right; left ankle had 
2+ and right was 1+.  There was inflammation present in the 
medial left ankle without active ulceration and there 
appeared to have been a recent cellulitis episode.  There was 
limitation of function due to scar contracture as well as 
edematous changes and underlying tissue loss.  There was 
severe disfigurement.  Texture of lower extremity scars 
varied from hard to soft, depending upon the location.  

According to the examination report, a review of the 
veteran's medical records documented that, in June 1980, Dr. 
A. E. noted paresthesia of the right leg with severe pain, 
venous varicosities, no inhibitory constriction of the 
arteries, but constricted venous flow which, Dr. D. M. said, 
was "consistent with today's findings."  Dr. D.M. stated 
that, in January 1998, Dr. H. reported third degree severe 
burns, grafted lower extremities from the hips to the toes 
with good repair, no complications at that time, and no 
breakdown.  There was evidence of degenerative joint disease 
of the knees.  Dr. D.M. said that the "[v]ein examination at 
that time [was] consistent with findings today with [the] 
exception that currently the veteran has eczematous and edema 
changes of feet, left more than right."  It was also noted 
that private clinic records, dated from November 1999 through 
June 2000, reflected chronic venous insufficiency with severe 
foot deformity, and the veteran experienced problems with 
adjustment for molded shoes.  

The diagnosis was third degree burn scars of the legs.  Dr. 
D.M. found that the veteran's severe burns in service 
resulted in "severe and extreme scarring" over a large 
portion of the veteran's body, including the entire lower 
extremities "resulting in venous insufficiency from the 
underlying tissue loss and constrictions".  The examiner 
said the "veteran also would more likely than not be 
suffering from lymphatic constriction as well.  He had 
ongoing difficulty with cellulitis over the years [but] does 
not currently have any active ulceration or gangrenous 
changes present." 

In response to questions from VA, including one regarding the 
nature and severity of the veteran's service-connected third 
degree leg burns, Dr. D.M. stated that the burns in service 
and subsequent treatment resulted in "extensive severe 
third-degree burns over a majority of the veteran's body with 
amputation of upper digits.  The veteran has extensive severe 
scarring resulting in severe deformity and diminished 
functional use of leg from underlying damage."  Asked if 
there was loss of use of the right and/or left foot, Dr. D.M. 
stated that there was "considerable loss of functional use 
of feet bilaterally, left more than right.  This is a direct 
result of the explosive injury damaging the underlying tissue 
as well as extensive damage to the skin itself.  This has 
resulted in venous and lymphatic constriction over the years 
diminishing blood flow and nutrition to the tissue."  

As to whether the veteran would be equally well served by an 
amputation stump below the knee with use of a suitable 
prosthetic appliance, Dr. D.M. opined that "the veteran 
would not be equally served with an amputation stump below 
the knee and suitable prosthesis.  Given the veteran's age 
and ability to maintain ambulating on currently severely 
damaged extremities, the risk of such a procedure would far 
outweigh the benefits."  As to whether the acts of balance 
proportion (propulsion?), etc., could be equally well 
accomplished by prosthesis, Dr. D.M., opined that 
"amputation and prosthesis would not serve equally as well 
as the veteran's current severely damaged lower extremities.  
The veteran was able to maintain balance proportion 
[propulsion?] with the Canadian crutches that allow him to 
move about in a greatly diminished capacity, and as above the 
risk to the veteran as to his age would greatly outweigh the 
benefit."

In his numerous written statements, and oral testimony at his 
June 2000 personal hearing at the RO, the veteran has 
contended that his third degree burns have resulted in the 
loss of use of both his feet and impairment of his right and 
left knees.  He says he is virtually unable to walk because 
of his service-connected lower extremity disabilities.  He 
indicated that he falls frequently, and it was recommended 
that he undergo total replacement of both knees, but that, 
due to the nature and severity of his burn injuries and 
related skin grafts, such an operation is not feasible.  He 
testified that VA issued him a wheelchair because his legs 
were painful with weight placed upon them.  He estimated that 
he could walk about fifty yards with crutches and was unable 
to walk anywhere without crutches.  He could ascend and 
descend stairs with the use of handrails.  The veteran 
reported lower extremity circulation problems, but was unable 
to wear elastic stockings, and had infections in his leg skin 
grafts that were treated by VA with prescribed medication.  
In an August 2001 written statement, he said his knee 
cartilage was so deteriorated in both knees that it caused 
"such horrible pain, I cannot walk without crutches and for 
only a few steps."

In a November 2001 written statement, received at the Board 
in January 2002, the veteran said,  "My knees are 'bone on 
bone', [and] the cartilage is gone that cushions the knee 
joints."  The veteran also submitted six color photographs 
of his upper and lower extremity burn scars, that were dated 
November 2001.  The veteran did not expressly waive initial 
RO consideration of that submission; however, in view of the 
disposition in this decision, the Board views it appropriate 
to go forward without remand of the matter.

Also received in January 2002 was an October 2001 statement 
from T.T.A., M.D., who said that the veteran requested that 
the physician summarize his medical conditions regarding the 
arthritis of his lower extremities.  According to Dr. T.T.A., 
the veteran experienced worsening pain in both knees and 
ankles with bilateral knee swelling that, in the physician's 
opinion, was "clearly" related to the fact the veteran's 
"cicatrix of the scarring on the lower extremities limited 
his mobility and promoted the development of his 
osteoarthritis."  The veteran had "profound pain" in both 
knees when he woke up in the morning.  There was swelling of 
his left foot, probably due to venostasis compromise under 
the area of the scar tissue on his calves.  Both feet were 
painful, and the veteran had developed hammertoes of the toes 
on both feet.  In Dr. T.T.A.'s opinion, these were 
exacerbated by the veteran's lack of mobility caused by the 
skin tightening of the scar tissue from the skin grafts, and 
therefore would be related to the terrible burns he suffered 
in service.  

III.  Legal Analysis

Special monthly compensation is payable at a specified rate 
if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  Loss of use of the foot or hand will be 
determined under 38 C.F.R. § 3.350(a)(2).  

Special monthly compensation is payable at a higher rate if 
the veteran, as the result of service-connected disability, 
has suffered the anatomical loss or loss of use of both 
hands, or of both legs at a level, or with complications, 
preventing natural knee action with prostheses in place, or 
of one arm and one leg at levels, or with complications, 
preventing natural elbow and knee action with prostheses in 
place, or has suffered blindness in both eyes, having light 
perception only, rendering such veteran so helpless as to be 
in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(m); 38 C.F.R. § 3.350(c).

Special monthly compensation is payable at a rate higher than 
that specified in 38 U.S.C.A. § 1114(m) if the veteran, as 
the result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  Amputation is a prerequisite except 
for loss of use of both arms and blindness without light 
perception in both eyes.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 
3.350(d).

Special monthly compensation is payable at a progressively 
higher rate if, as the result of service-connected 
disability, the veteran has suffered disability under 
conditions which would entitled such veteran to two or more 
of the rates provided in 38 U.S.C.A. § 1114(l)-(n), no 
condition being considered twice in the determination, or if 
the veteran has suffered blindness and deafness, or if the 
veteran has suffered the anatomical loss of both arms so near 
the shoulder as to prevent the use of prosthetic appliances.  
Determinations must be based upon separate and distinct 
disabilities, which requires that if a veteran who has 
suffered the loss of use of two extremities is being 
considered for the maximum rate payable pursuant to 38 
U.S.C.A. § 1114(o) on account of the regular need for aid and 
attendance, the regular need for aid and attendance must 
result from pathology other than that of the extremities.  
The fact that two separate and distinct entitling 
disabilities result from a common etiological agent will not 
preclude maximum entitlement.  Paralysis of both lower 
extremities together with loss of anal and sphincter control 
will entitle the veteran to the maximum rate payable pursuant 
to this subsection.  38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e).

Entitlement to SMC pursuant to 38 U.S.C.A. § 1114(p) is 
warranted if the veteran's service-connected disabilities 
exceed the requirements for any of the rates prescribed in 
section 1114.  In such a case, the Secretary may allow the 
next higher rate or an intermediate rate, but in no event in 
excess of the maximum rate.  In the event the veteran has 
suffered service-connected blindness with 5/200 visual acuity 
or less and (1) has also suffered bilateral deafness (and the 
hearing impairment in either one or both ears is service 
connected) rated at no less than 30 percent disabling, the 
Secretary shall allow the next higher rate, or (2) has also 
suffered service-connected total deafness in one ear or 
service-connected anatomical loss or loss of use of one hand 
or one foot, the Secretary shall allow the next intermediate 
rate, but in no event in excess of the maximum rate.

The regulations issued pursuant to 38 U.S.C.A. § 1114(p) also 
provide that, where there is an anatomical loss or loss of 
use, or a combination of anatomical loss and loss of use, of 
three extremities, that shall entitle a veteran to the next 
higher rate without regard to whether that rate is a 
statutory rate or an intermediate rate.  The maximum monthly 
payment under this provision may not exceed the amount stated 
in 38 U.S.C. 1114(p).  See 38 C.F.R. § 3.350(f)(5).

For the purpose of determining entitlement to SMC, loss of 
use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
balance and propulsion could be accomplished equally well by 
an amputation stump with prosthesis.  For instance, extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of a lower extremity by 3.5 inches or more, will constitute 
loss of use of the foot.  Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve will be 
taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 
4.63.  Under Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.  38 C.F.R. § 4.124a.

For the purpose of entitlement to special monthly 
compensation, in determining whether there is natural elbow 
or knee action with prosthesis in place, consideration will 
be based on whether use of the proper prosthetic appliance 
requires natural use of the joint, or whether necessary 
motion is otherwise controlled, so that the muscles affecting 
joint motion, if not already atrophied, will become so.  If 
there is no movement in the joint, as in ankylosis or 
complete paralysis, use of prosthesis is not to be expected, 
and the determination will be as though there were one in 
place. 38 C.F.R. § 3.350(c)(2).

When interpreting the regulation pertaining to loss of use of 
a foot, the relevant inquiry concerning a special monthly 
compensation award is not whether amputation is warranted but 
whether the appellant has effective function remaining other 
than that which would be equally well served by an amputation 
with use of a suitable prosthetic appliance.  Tucker v. West, 
11 Vet. App. 369, 373 (1998).  See 38 C.F.R. §§ 3.350(a)(2), 
4.63.  This is essentially a medical question.  The Court has 
also held that evaluation of a service-connected disability 
involving musculoskeletal impairment requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The record reflects the veteran's current level of 
compensable service-connected disabilities, as set out in the 
Factual Background, above.  For him to prevail in his present 
appeal, he would have to establish loss of use of the left or 
right foot, or both feet, resulting from the service-
connected disabilities.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended, in part, at 38 C.F.R. § 3.102).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

The veteran has repeatedly complained of worsening, severe, 
and profound lower extremity pain.  We recognize that he, as 
a layperson, is not competent to ascribe his own 
symptomatology to particular conditions, but he is competent 
to describe his degree of pain.  In addition, he has 
submitted a recent private physician's statement, in October 
2001, attributing that pain to the service-connected lower 
extremity scarring that caused additional impairment.  Dr. 
T.T.A. also stated that the veteran's cicatrices (i.e., 
scarring) on his lower extremities limited his mobility and 
"promoted the development of his osteoarthritis."  See, 
e.g., Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
(secondary service connection may be warranted for a non-
service-connected disability when that disability is 
aggravated by a service-connected disability).  At this time, 
however, no issue of service connection is before the Board.

The findings made at the time of the recent fee-based VA 
examination, in June 2001, showed "considerable loss of 
functional use of the feet, bilaterally, left more than 
right" as a direct result of the veteran's service-connected 
injury from the gasoline explosion.  It was also noted that 
there had been venous and lymphatic constriction over the 
years, with diminished blood flow and nutrition to the 
tissue.  

The evidence further reflects that the veteran said VA had 
prescribed a wheelchair, and he contends generally that he 
cannot stand or walk for more than "a few steps."  At the 
recent June 2001 examination, he reported that he was unable 
to ambulate without Canadian crutches.  He testified that his 
knees were weak and painful.  Recently dated VA and non-VA 
medical records reflect degenerative joint disease of both 
knees, considered inoperable due to the service-connected 
burn scars.  The records also reflect complaints of numbness.

The Board views this as a close case as to whether the 
veteran suffers from loss of use of one or both of his feet.  
Acknowledging that the June 2001 examiner opined that the 
veteran would not be equally served with an amputation stump 
below the knee, we note that the examiner also qualified that 
opinion by reporting that the veteran's age and numerous 
health problems are such that the risk of the amputation 
procedure would outweigh the benefits.  This could be taken 
to mean that, were the veteran a better candidate for 
amputation, the examiner might have found it to be an 
acceptable option.  As the Court held in Tucker, supra, for 
the Board to determine that "because his situation did 'not 
warrant amputation,' the appellant was not eligible for SMC . 
. . was error."

Having reviewed the evidence, including the history, the 
current medical findings, the photographs of the veteran's 
lower extremities, and his contentions, the Board is of the 
opinion that the veteran's disabilities do not clearly meet 
the criteria for loss of use of one or both feet.  That is, 
the evidence does not preponderate in his favor.  However, in 
view of the foregoing discussion, and with consideration of 
the benefit-of-the-doubt/reasonable-doubt doctrine, the Board 
will exercise our discretion to conclude that the evidence is 
in approximate balance as to whether the veteran has 
effectively experienced the loss of use of one or both of his 
lower extremities as a direct consequence of his service-
connected third degree burn scars, and that, thus, the higher 
level of SMC sought by the veteran is warranted.  Therefore, 
we conclude that the evidence is in relative equipoise as to 
whether there is loss of use of one or both feet, such as 
would qualify the veteran for the higher level of special 
monthly compensation under 38 U.S.C.A. § 1114(p); 38 C.F.R. 
§ 3.350(f)(5). 

The Board emphasizes that this grant of benefits is based 
upon reasonable doubt, and does not reflect error on the part 
of the RO in its thorough development and adjudication of the 
matter.


ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, a higher level of special monthly 
compensation based on the loss of use of one or both feet is 
granted. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


`
 

